Citation Nr: 0320947	
Decision Date: 08/20/03    Archive Date: 08/25/03	

DOCKET NO.  98-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis, chronic rhinitis, and hay fever.   

2.  Entitlement to an initial disability rating in excess of 
10 percent for psychiatric disability, current diagnosed as 
attention deficit disorder, anxiety, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1987 to December 1996.  

This case was before the Board of Veterans' Appeals (Board) 
in September 2000.  The Board raised the veteran's rating for 
her service-connected tinea pedis from noncompensable to 
10 percent, effective December 15, 1996.  Although that issue 
has been certified to the Board as being on appeal (VA Form 
8, dated July 18, 2003), the Board's action is final; and, 
therefore, the Board has no further jurisdiction over that 
issue.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.100, 20.110 
(2002).  

In September 2000, the Board also remanded the issue of 
entitlement to an increased rating for the veteran's service-
connected attention deficit disorder, anxiety, and 
depression.  Following development set forth in the remand, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina confirmed and continued the 
10 percent rating for that disorder.  

In January 2002, pursuant to the Board's remand, the veteran 
was issued a Statement of the Case (SOC) with respect to 
issues of entitlement to service connection for the following 
disorders:  Disability, manifested by chronic fatigue; a 
disorder of the breasts, manifested by fibrocystic changes; 
gastroenteritis with constipation and probable splenic 
flexure syndrome; tinnitus; and laryngitis.  The SOC also 
included the issue of entitlement to an increased rating for 
sinusitis, chronic rhinitis, and hay fever.  The veteran was 
informed of the steps necessary to perfect her appeal with 
respect to those issues; however, she only perfected her 
appeal with respect to the issue of an increased rating for 
sinusitis, chronic rhinitis, and hay fever.  Accordingly, the 
Board has no jurisdiction over the other issues contained in 
the January 2002 SOC, and they will not be considered below.  
38 U.S.C.A. § 7104 (West 1991 & Supp 2002); 38 C.F.R. 
§ 20.1000 (2002).  

Following additional development, the RO confirmed and 
continued the 10 percent ratings for the veteran's 
service-connected sinusitis, chronic rhinitis, and hay fever.  
Thereafter, the case was returned to the Board for further 
appellate action.  

While the case was in remand status, the veteran requested a 
hearing at the RO before a traveling Veterans Law Judge (VA 
Form 9, dated in February 2002).  In VA Form 9, received in 
April 2002, she declined a Board hearing with respect to that 
issue.  Accordingly, the request for a hearing before the 
Board is considered withdrawn and will not be scheduled at 
this time.  Such withdrawal, however, does not preclude the 
veteran from requesting a hearing in association with her 
appeal, prior to a decision by the Board.  


REMAND

In June 1997, the RO granted the appellant's claims of 
service connection for sinusitis, chronic rhinitis, and hay 
fever and for attention deficit disorder, anxiety, and 
depression.  Those two disabilities were each ultimately 
evaluated as 10 percent disabling, effective December 15, 
1996, the day after the veteran's separation from service.  
Such actions were considered initial rating awards.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and the regulation."  When an initial rating award is at 
issue, a practice of "staged" ratings may apply.  That is, at 
the time of an initial rating, such ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Records dated from June 1997 through April 2002 show that the 
veteran received psychiatric treatment from VA and non-VA 
healthcare providers.  In February 1997 and June 2002, she 
also underwent VA psychiatric examinations to determine the 
extent of her service-connected attention deficit disorder, 
anxiety, and depression.  The various global assessment of 
functioning scores ranged from 60 to 80.  (GAF stands for 
global assessment of functioning which under the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 
(2002).  A 55-60 GAF score indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 240, 242 (1995).  A GAF of 50 is defined as 'Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social occupational, or school functioning (e.g. no friends, 
unable to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996)).

Records dated since the last VA psychiatric examination show 
that the veteran has been treated by E. F. M., M.D. 
(July 2002 through April 2003).  In April 2003, Dr. M. stated 
that the veteran's problems with mood fluctuations were 
significantly apparent and impaired her ability to work and 
impaired her relations with others.  She also had symptoms of 
anxiety, panic attacks, and sleep impairment.  A follow-up 
appointment was made.  

The VA examinations performed in February 1997 and June 2002 
also evaluated the extent of the veteran sinusitis, chronic 
rhinitis, and hay fever.  In February 1997, a general medical 
evaluation revealed paling of the nasal mucosa with some 
exudate and lateral turbinates which were enlarged and 
swollen almost to the obstructive area.  During the June 2002 
VA examination, the nasal mucosa was somewhat pale and 
slightly edematous with no exudate at that moment.  There was 
some tenderness over the maxillary sinuses, bilaterally, and 
X-rays revealed slight mucoperiosteal thickening of the 
maxillary antra, bilaterally, consistent with slight, chronic 
maxillary sinusitis.  

Since the VA examination in June 2002, there have been 
additional findings with respect to the veteran's service-
connected respiratory disability.  During dental treatment in 
September 2002, N. K. S., III, D.D.S., noted that the veteran 
could have extra sinus problems.  The veteran reported that 
X-rays of her teeth showed severe sinus cavity swelling which 
was pressing on the top of her left molar.  The report of 
those X-rays has not been associated with the claims folder.  

In November 2002, the veteran was treated at the Family Care 
Clinic for complaints of increased nasal congestion, 
increased paroxysmal dyspnea, wheezing, and occasional 
shortness of breath.  The relevant diagnosis was uncontrolled 
allergic rhinitis.  

During the pendency of the appeal, the VA promulgated 
regulations which permitted the Board to develop the record 
or perform any other action essential for a proper appellate 
decision in any appeal properly before it, without having to 
remand the appeal to the RO.  67 Fed. Reg. 3099-3100 
(January 23, 2002) (codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903, 20.1304 (2002)).  On May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated, in 
part, those regulations.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d, 1339 (2003).  

In light of the VA's duty to assist the veteran in the 
development of her claim, additional action is warranted 
prior to further appellate consideration.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp 2002).  
Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed under 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, including written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for her.  Following the RO's 
review of the claims folder, any notice 
given or action taken by the RO must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  

2.  The RO must contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination from all health care 
providers who may possess additional 
records relevant to her claims of 
entitlement to an increased rating for 
sinusitis, chronic rhinitis, and hay 
fever and an increased rating for her 
service-connected psychiatric disability.  
The RO must then obtain the identified 
records.  In particular, the RO must 
request the address of N. K. S., III, 
D.D.S.  Thereafter, the RO must contact 
Dr. S. and request a copy of the report 
of the veteran's X-rays taken during 
treatment in September 2002.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

3.  When the actions in paragraph 2 have 
been completed, the RO must schedule the 
veteran for an examination to determine 
the extent of her service-connected 
sinusitis, chronic rhinitis, and hay 
fever.  All indicated tests and studies 
should be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review; and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  

The examiner must note the type of 
rhinitis for which service connection has 
been established, i.e., allergic or 
vasomotor rhinitis; bacterial rhinitis or 
granulomatous rhinitis.  

If the veteran has allergic or vasomotor 
rhinitis, the examiner must state whether 
it is associated with or without polyps.  
If without polyps, the examiner must 
state whether there is greater than 
50 percent obstruction of nasal passage 
on both sides or complete obstruction on 
one side.  
If bacterial rhinitis is present, the 
examiner must state whether there is 
permanent hypertrophy of the turbinates 
and greater than 50 percent obstruction 
of nasal passage on both sides or 
complete obstruction on one side.  The 
examiner must also note whether 
rhinoscleroma is present.

If granulomatous rhinitis is present, the 
examiner must state whether there are 
other types granulomatous infection or 
whether Wegener's granulomatosis is 
present with lethal midline granuloma.  

The examiner must also note the number of 
any incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or the number of nonincapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting.  (An 
incapacitating episode of sinusitis means 
one that requires bed rest and treatment 
by a physician).  

The examiner must render an opinion as to 
the effect that the veteran's sinusitis, 
rhinitis, or hay fever on her ability to 
obtain/retain substantially gainful 
employment.  The rationale for all 
opinions must be set forth.  

4.  When the actions in paragraph 2 have 
been completed, the RO must schedule the 
veteran for a psychiatric examination to 
determine the extent of her service-
connected attention deficit disorder, 
anxiety, and depression.  All indicated 
tests and studies should be performed; 
and any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review; and the examiner must verify that 
the claims folder has, in fact, been 
reviewed.  

With respect to each of the symptoms 
identified in the criteria for evaluating 
mental disorders, the examiner must 
indicate whether such symptom is a 
symptom of the veteran's attention 
deficit disorder, anxiety, and 
depression.  38 C.F.R. § 4.130, general 
rating formula for mental disorders.  The 
examiner must also provide a GAF based 
solely upon the veteran's attention 
deficit disorder, anxiety, and depression 
and provide an explanation of the 
significance of the GAF score assigned.  
The examiner must also render an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it is at 
least as likely as not that such 
disability renders the veteran unable to 
obtain or retain substantially gainful 
employment.  To the extent possible, the 
manifestations of the veteran's service-
connected psychiatric disability must be 
distinguished from those of any other 
psychiatric disability found to be 
present.  The rationale for all opinions 
expressed must be provided.  

5.  When the actions in paragraphs 1, 2, 
3, and 4 have been completed, the RO 
should undertake any other indicated 
development and then readjudicate the 
issues of entitlement to an initial 
rating in excess of 10 percent for 
sinusitis, chronic rhinitis, and hay 
fever and an initial rating in excess of 
10 percent for attention deficit 
disorder, anxiety, and depression.  In so 
doing, the RO must ensure compliance with 
the principle of staged ratings noted in 
Fenderson.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, she and her representative 
must be furnished a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this REMAND, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  The veteran need take no action 
until she is so notified.  



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



